Citation Nr: 1108582	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  03-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for muscle twitching claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1987 to August 1991, including service in Southwest Asia during the Persian Gulf War.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in December 2003, when it was remanded to afford the Veteran the opportunity for a videoconference hearing before a Veterans Law Judge.  Such hearing was held before the undersigned in June 2004 and a transcript of this hearing is associated with the claims files.  In October 2004 the case was remanded for additional development and notice.  In April 2007, these matters were remanded for additional development to include notice and a VA medical opinion (regarding skin).  In June 2009 these matters were remanded again for clarification of a VA medical opinion (regarding the skin disorder) and corrective notice as to the new and material claim.  

The matter of whether new and material evidence has been received to reopen a claim of service connection for muscle twitching as due to undiagnosed illness is being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran's skin condition has been attributed to known a clinical diagnosis (eczema) which was not manifested in service and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a skin disorder, to include as due to undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

An undated letter (that confirmed information provided in a March 2001 telephone conversation), and August 2001 and January 2002 letters (prior to the RO's initial adjudication of the claim) informed the Veteran of the evidence VA was responsible for providing, and the evidence he was responsible for providing. November 2004, April 2007, August 2008, and July 2009 letters informed him of evidence and information necessary to substantiate his claim and provided the notice mandated by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While complete notice was not provided prior to the initial adjudication of the claim, resulting in a notice timing defect, the matter was readjudicated by a November 2010 supplemental statement of the case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in August 2008 and an addendum opinion in April 2010.  Together, the examination and addendum opinion provide sufficient information for proper adjudication of the matter on appeal.  The April 2010 addendum specifically addresses the Board's remand request for clarification (to include rationale) as to whether or not the Veteran's skin condition is related to his service; it is by a medical professional who reviewed the claims file (and also electronic treatment records), and expressed familiarity with the clinical record; and includes rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Veteran alleges he has a skin disorder related to his service in the Persian Gulf in 1991.  Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include: . . .  (2) signs or symptoms involving skin . . . . 38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show he was seen/treated for warts.  They do not show findings, complaints, or diagnosis of a chronic skin disorder.  He waived a service separation physical examination.

On February 1995 VA Persian Gulf examination, evaluation of the Veteran's skin revealed no eruptions or rashes.  VA treatment records (beginning in July 1999) show diagnoses of several skin disorders to include contact dermatitis.  The Veteran reported that he wore a chemical suit for protection while stationed in Southwest Asia.

A February 2001 letter from the Special Assistant to the Secretary of Defense for Gulf War Illnesses indicates that the Veteran may have been exposed to a very low level of chemical agent resulting from demolition of munitions in March 1991.

A June 2004 VA treatment record notes an examiner's finding that the Veteran has a skin rash on the knuckle of his left index finger and the opinion (based on the Veteran's account that he wore a rubber suit for chemical exposure in service) that the Veteran has contact dermatitis from wearing such suit in service.

On January 2008 VA (neurological disorders) examination, the examiner noted that the Veteran showed him some "small psoriatic looking plaques" and gave a history consistent with contact dermatitis; however, the examiner noted that the Veteran showed no signs of it during the examination.  The examiner opined that it was as likely as not that any current contact dermatitis symptoms the Veteran had now were related to those he may have had in the past.  The rationale given was:

"Since the tendency to respond to topical irritants is a genetically derived trait, if one reacts to chemicals or other irritants in one period of time; to react at a later time would be related to the first time response.  So in that way the two occurrences are related.  But he had no contact dermatitis today.  In my opinion, the [Veteran] may have a dermatologic conditions but I find that none of them are debilitating."

On August 2008 VA skin examination, the examiner noted that there was an eczematoid-type rash on several knuckles of the Veteran's hands as well as on his ankles.  The examiner opined:

"The [Veteran] does not have any objective evidence of contact dermatitis at this time; therefore, there is no relationship between the claim of contact dermatitis in the [Veteran's] time in service.  Therefore, the eczema is just as likely as not unrelated to the [Veteran's] service in the Persian Gulf."

In an April 2010 addendum, the August 2008 VA examiner opined:

"The condition/disability currently diagnosed skin condition of eczema is not caused by or a result of in service illness, injury, event or undiagnosed illness.  The Veteran was treated for contact dermatitis during his time in active service.  This condition is not pathologically related to his currently diagnosed eczema.  In addition, the eczema did not manifest until nearly a decade after the Veteran left active service.  Eczema is a fairly common skin condition with many known etiologies for this condition (including allergies), as well as the nearly decade after leaving active service before the disease manifested itself, it would be markedly unlikely that the current eczema would be related to the Veteran's time in service, including the rare possibility of being an undiagnosed illness due to exposures encountered during active military service."

The Veteran's skin disorder has been diagnosed as eczema (an eczematous rash).  The Board notes a finding of a left index finger knuckle rash by a June 2004 VA examiner with the opinion that it was related to wearing a rubber suit for chemical exposure during service.  There is no other report in the record of a contact dermatitis on the knuckle of the left index finger; and two examinations in 2008 found no evidence of a contact dermatitis.  A January 2008 VA neurological examination produced the opinion that any current contact dermatitis would be related to a prior occurrence of such, as "the tendency to respond to topical irritants is a genetically derived trait"; that examiner further noted that there were no signs of a contact dermatitis on the current examination.  Consequently, the preponderance of the evidence establishes that the chronic skin disability shown by the record is eczema.  As the Veteran's skin symptoms are attributed to a known clinical diagnosis, they cannot be service-connected as symptoms due to an undiagnosed illness.  Instead the Board must consider whether the underlying diagnosed disability (eczema) is otherwise related to the Veteran's service.  Combee, 34 F.3d at 1042.  

The Veteran's STRs do not show complaints/treatment/diagnosis of eczema; the only skin problem noted in service was warts.  The August 2008 VA examiner's April 2010 addendum opinion notes that the record was reviewed; that eczema is a fairly common skin condition with many known etiologies (including allergies); and that it was not until nearly a decade after his separation from service that the Veteran's eczema was first manifested.  The VA examiner therefore concluded that the eczema did not originate in service (and is unrelated to environmental exposures therein).  The Veteran and his spouse's beliefs that his skin disability which is diagnosed as eczema is related to service are not probative evidence.  They are laypersons with no particular expertise regarding the etiology of eczema; they do cite to any supporting medical opinions, texts or treatises; they do not cite to supporting clinical data; and they do not offer an explanation of rationale for their opinion.  

In light of the foregoing, the preponderance of the evidence is the Veteran's claim.  Therefore,, the benefit of the doubt doctrine does not apply.  The claim of service connection for a skin disorder, to include as due to undiagnosed illness  must be denied.


ORDER

Service connection for a skin disorder, to include as due to undiagnosed illness, is denied.


REMAND

Because the specific development sought by the Board's August 2009 Remand was not completed, this matter must be remanded, once again, for proper VCAA notice.  See Stegall v. West, 11 Vet. App. 268 (1998).  The June 2009 Board remand ordered that VCAA notice should include the applicable regulatory definition of new and material evidence.  On remand the AMC did not provide the Veteran notification of the applicable regulatory definition of new and material evidence.  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by the Board confers on the Veteran, as a matter of law, the right to strict compliance with the remand orders.  The U.S. Court of Appeals for Veterans Claims held that the Board errs if it fails to ensure compliance with its remand orders.

Accordingly, the case is REMANDED for the following action:

1. The AMC should provide the Veteran a notice letter required in claims to reopen that is compliant with Kent, v. Nicholson, 20 Vet. App. 1 (2006).  The notice must specifically include the appropriate (prior to August 29, 2001) definition of new and material evidence (i.e. 38 C.F.R. § 3.156(a)).  He should have ample opportunity to respond.

2. The AMC should then review the record, arrange for any further development suggested by his response, and readjudicate the claim.  If it remains denied, the AMC should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


